           Case 4:19-cv-00392-KGB Document 29 Filed 10/26/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

EDWARD CHARLES WRIGHT                                                               PLAINTIFF

v.                               Case No. 4:19-cv-00392-KGB

DEPARTMENT OF VETERANS AFFAIRS,                                                  DEFENDANTS
Office of General Counsel, et al.

                                             ORDER

       Plaintiff Edward Charles Wright initiated this case by filing a complaint against defendants

United States Department of Veterans Affairs, Office of the General Counsel, Tamia Simmon,

Lawances Jackson, and two John/Jane Doe defendants whom he identifies as the driver of a

Department of Veterans Affairs shuttle and a Department of Veterans Affairs counselor (Dkt. No.

2). Thereafter, Mr. Wright filed several motions (Dkt. Nos. 1, 3, 4, 5, 6, 7, 8). On December 2,

2019, the Court entered an Order granting Mr. Wright’s motion for leave to proceed in forma

pauperis; directing Mr. Wright to file within 30 days from the entry of the Order a written

statement confirming his correct address and an amended complaint that complied with the terms

of the Order; denying without prejudice at that time Mr. Wright’s motions for discovery; and

denying without prejudice Mr. Wright’s remaining motions (Dkt. No. 9). Mr. Wright filed a notice

of appeal to the Eighth Circuit Court of Appeals on May 4, 2020 (Dkt. No. 11). On June 10, 2020,

the Eighth Circuit entered Judgment dismissing Mr. Wright’s appeal for lack of jurisdiction (Dkt.

No. 18).

       Following receipt of the mandate from the Eighth Circuit, the Court entered an Order

noting problems with Mr. Wright’s complaint and directing Mr. Wright to submit an amended

complaint that identifies the claims he intends to bring; contains a short statement of the specific
            Case 4:19-cv-00392-KGB Document 29 Filed 10/26/20 Page 2 of 4




role each defendant had in the alleged violations of law; and describes with more particularity the

injuries Mr. Wright claims he sustained as a result of each event over which he sues.

       I.       Screening

       Before the Court is Mr. Wright’s amended complaint (Dkt. No. 23). Mr. Wright is not

incarcerated, pursuant to the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915, the Court

must, however, screen Mr. Wright’s amended complaint to determine whether it is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. See 28 U.S.C.A. § 1915(e)(2); Key v. Does, 217 F.

Supp. 3d 1006, 1007 (E.D. Ark. 2016) (“Although some district courts have limited section

1915(e)(2)(B)(ii) pre-service dismissal to litigants who are prisoners, . . . all of the circuit courts

to address the issue have held that nonprisoner complaints can be screened and dismissed pursuant

to section 1915(e)(2)(B).”) (citing Michau v. Charleston Cty., S.C., 434 F.3d 725, 728 (4th Cir.

2006); Lister v. Dep't of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005); Lopez v. Smith, 203 F.3d

1122, 1126 n.7 (9th Cir. 2000); McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997)

overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013)).

       Mr. Wright’s amended complaint names only one defendant, the Department of Veterans

Affairs (Dkt. No. 23). Mr. Wright indicates that the other people named in his initial complaint,

Tamia Simmon and Lawances Jackson, are witnesses (Dkt. No. 23, at 31). Mr. Wright further

indicates he would like to “subpoena” the “shuttle vehicle driver,” the “privacy act lady,” Horce

Smith, and Key Griffin (Dkt. No. 23, at 33, 35, 37, 39). Because Mr. Wright’s amended complaint

does not allege claims against Mr. Jackson, Ms. Simmon, or Doe defendants 1 and 2 at this time,

his claims against these defendants relating to the alleged July 16, 2018, motor vehicle accident

are dismissed without prejudice.



                                                  2
         Case 4:19-cv-00392-KGB Document 29 Filed 10/26/20 Page 3 of 4




       Reading Mr. Wright’s pro se complaint liberally, he alleges a Federal Tort Claims Act

(“FTCA”) claim against the Department of Veterans Affairs relating to an alleged motor vehicle

accident that occurred while Mr. Wright was a passenger on a Department of Veterans Affairs

shuttle that was hit by a car on July 16, 2018 (Dkt. No. 23 at 5, 8-9, 11, 28). Accordingly, service

on the Department of Veterans Affairs is appropriate. The Clerk is directed to prepare a summons

for the Department of Veterans Affairs to be served by the United States Marshal without

prepayment of fees and costs or security. The United States Marshal is directed to serve a copy of

the Amended Complaint and summons on the United States Attorney for this district and the

United States Attorney General (Dkt. Nos. 2, 23).

       II.     Motion to Add Facts

       Mr. Wright brings a motion to add additional facts and a motion alleging “newly discovered

evidence” (Dkt. Nos. 24, 27). Mr. Wright may have an opportunity later in the case to provide

evidence to the Court to support his claim if attached to a motion for summary judgment or a

response to a motion for summary judgment or if the Court orders him to send additional evidence

to the Court. Until then, the Court does not require additional evidence, and, consequently, the

motions to plead additional fact and provide newly discovered evidence are denied without

prejudice (Dkt. Nos. 24, 27).

       III.    Remaining Motions

       Mr. Wright brings two other motions that appear to relate to responses to the amended

complaint that Mr. Wright believes are due in his case (Dkt. Nos. 25, at 2; 26, at 8-9). The Court

had not ordered service on any defendant prior to this Order, and no response is currently due to

Mr. Wright’s amended complaint. Accordingly, to the extent Mr. Wright’s motions seek to compel

a response to his amended complaint, the Court denies the motions without prejudice (Dkt. Nos.



                                                 3
         Case 4:19-cv-00392-KGB Document 29 Filed 10/26/20 Page 4 of 4




25, 26). The Department of Veterans Affairs shall have 60 days to respond to the amended

complaint after it is served by the United States Marshal. See Fed. R. Civ. P. 12(a)(2). To the

extent Mr. Wright is seeking a status update from the Court regarding service of the amended

complaint, the motions are granted. For the foregoing reasons, the Court grants in part and denies

in part two of Mr. Wright’s pending motions (Dkt. Nos. 25, 26).

       IV.     Conclusion

       The Court directs the Clerk to prepare a summons for the Department of Veterans Affairs

to be served by the United States Marshal without prepayment of fees and costs or security. The

United States Marshal is directed to serve a copy of the Amended Complaint and summons on the

United States Attorney for this district and the United States Attorney General (Dkt. Nos. 2, 23).

The Court denies Mr. Wright’s motions to plead additional fact and provide newly discovered

evidence without prejudice (Dkt. Nos. 24, 27). The Court grants Mr. Wright’s motions for a status

update and denies his motions to the extent Mr. Wright’s seeks to compel a response to his

amended complaint (Dkt. Nos. 25, 26).

       It is so ordered this 26th day of October, 2020.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                4
